Citation Nr: 1313678	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  08-14 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran enlisted in a reserve component in 1996, had initial active duty training in late 1996 through early 1997, followed by unverified types and dates of reserve service duty until the Veteran re-entered active service from August 1998 to August 2001.  The Veteran returned to reserve service, followed by another period of active duty from March 2003 to August 2004.  The Veteran again returned to reserve component enlistment following his separation from active duty in August 2004.  Personnel records disclose that the Veteran re-enlisted for another six-year period of reserve service in 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was Remanded in April 2010.
 
Following the April 2010 Remand, the Veteran's claim of entitlement to service connection for service connection for left knee strain was granted.  An initial rating was assigned following that grant of service connection, and an effective date was assigned as well.  The Veteran has not disagreed with or appealed any aspect of the grant of service connection for left knee strain, and no issue regarding the left knee remains before the Board.  


FINDINGS OF FACT

1.  A chronic right knee disorder was not manifested during service, and radiologic examination discloses that a chronic right knee disorder is not present.

2.  The preponderance of the medical evidence establishes that the Veteran's current right knee strain is not related to his active service and was not aggravated during the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a right knee disorder.  Before assessing the merits of the appeal, VA's duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to Notify

Under the VCAA, VA has a duty to inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claimant is also entitled to notice of the criteria for assigning a disability rating and for assigning an effective date for an increased rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify was satisfied by way of a letter sent to the Veteran in February 2007.  The letter specifically addressed the criteria for service connection for a knee disorder, and the letter included information complying with Dingess.  Additionally, the Board's April 2010 Remand and letters issued following that Remand provided additional information to the Veteran regarding the evidence required to establish service connection for a knee disorder, to include a right knee disorder.  

The Veteran does not allege that he has been prejudiced by any lack of notice.  No defect in notice is apparent from the record.  In this case, the Veteran received both pre-adjudicative notice and post-adjudicative notices followed by readjudication of the claims.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  If any notice deficiency is present in this case, the Board finds that any prejudice due to an error in notice has been overcome in this case by the complete development conducted following the April 2010 Board Remand.  The record demonstrates that the Veteran has actual knowledge of the evidence required to substantiate the claims at issue.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's March 1996 enlistment examination and records from his active duty service in 1998 to 1999 and from 2003 to 2004 have been obtained.  Service treatment records from the Veteran's reserve service duty through 2007 have been obtained, and the Veteran has submitted relevant records from reserve service after 2007.  The Veteran does not allege that he incurred a right knee injury during a period of reserve service after 2007.  The Veteran's reserve service personnel records through 2008 have been obtained.  VA clinical records dated through April 2011 are associated with the claims files.  

The Veteran has been afforded VA examinations of both knees in 2007 and in March 2011.  The Veteran has not identified or submitted any other clinical or non-clinical records.  As the Veteran has not identified any additional evidence regarding treatment of the right knee, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Claim for service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  In a recent decision, the Court of Appeals for the Federal Circuit (Federal Circuit) has clarified the interpretation of the methods of establishing service connection under 38 C.F.R. § 3.303.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The criteria for service connection under § 3.303(a) are satisfied, according to the Federal Circuit, when a three-element test is met.  

The evidence must establish (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the so-called "nexus" requirement).  Subsection (a) also refers to "each disabling condition...for which [a Veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.  If a Veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the Veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the Veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Id.

The second way to establish service connection set forth in § 3.303(b) is restricted to chronic diseases defined as such by VA regulation.  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and the Veteran's service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  The Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed § 3.309(a) regardless of the point in time when a Veteran's chronic disease is either shown or noted.  Id.  

Under 38 U.S.C.A. § 1101, arthritis of the knee is defined as a chronic disease.  Thus, arthritis may be presumed to have been incurred in service, if manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection may also be established for arthritis of the right knee in this case if there is proven continuity of symptomatology.  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of (secondary to) a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In this case, the Veteran does not contend that his right knee disorder is secondary to or proximately caused by or aggravated by his service-connected left knee disorder.  Therefore, further discussion of these provisions for service connection is not necessary.  

The Veteran contends that a right knee disorder was aggravated during active service or results from activities conducted during active service.  Aggravation is defined for purposes of Veterans' benefits as a permanent worsening of the underlying condition; a temporary flare-up of symptoms, alone, does not constitute aggravation.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible).  

Facts and analysis

The Veteran contends that he incurred a bilateral knee disorder during the performance of his duties in active military service, or in the alternative, that a pre-existing bilateral knee disorder was aggravated by his tour of active duty from 2003 to 2004.  The Veteran asserts that his knee joints, including his right knee, deteriorated as a result of wearing heavy body armor and combat gear during active duty while stationed in Iraq.  

The Veteran has not alleged that his right knee was injured during any specific period of performance of reserve service duty following his last separation from active service.  The Veteran clearly understands that he may submit evidence from reserve service to substantiate his claim for service connection for a right knee disorder, as the Veteran submitted evidence from a 2009 period of performance of reserve service duty to substantiate his claim for service connection for a left knee disorder.  As the Veteran does not contends that a right knee injury was incurred during reserve service after his 2004 separation from active service, no further discussion of that theory of entitlement to service connection is required.  

The Veteran's examinations for separation from active service in 1999, August 2001, and in July 2004 disclose that no right knee disorder or injury was reported or noted.  A November 2002 treatment note reflects that the Veteran reported injury to the left knee.  The reports of reserve service period examinations in March 2005 and in November 2005 disclose that the Veteran reported no right knee pain, injury, complaints, or disorder, and no right knee disorder was noted.  In November 2006, the Veteran reported "knee pain" on his medical history, but did not indicate whether "knee pain" affected the left knee, right knee, or both knees.  

In October 2006, the Veteran complained of "achy knees."  The provider assigned a diagnosis of "arthralgia[,] knees."  VA treatment records dated in February 2007 disclose that the Veteran reported fairly constant knee pain.  He did not state whether the pain was in the right knee, the left knee, or bilateral knees.  

Radiologic examination of the right knee was interpreted as showing no fracture, dislocation, joint effusion, or other abnormality.  The radiologic interpretation was that the appearance of the right knee was unremarkable.  This evidence establishes that the Veteran did not manifest arthritis of the right knee confirmed by radiologic examination at a time when more than two years had elapsed after the Veteran's 2004 service separation.  This, arthritis may not be presumed service-connected, as it was not present within the applicable presumptive period for arthritis, one year.  

In a November 2007 statement, the Veteran indicated that he was seen in sick call for problems with his knees during active service, and requested that VA obtained records of his active service.  In his May 2008 substantive appeal, the Veteran stated that his July 2001 separation examination disclosed over-use injuries of the knees.  

On VA examination conducted in May 2010, the Veteran reported bilateral knee injury in 2009.  There was crepitus in each knee.   There was mild narrowing of the right knee on weight bearing.  The examiner noted that the Veteran began to have knee arthralgia in 2004 during active service, and injured both knees in 2009.  The examiner concluded, however, that, since there was no internal derangement of the right knee, the Veteran's knee pain was due to his age and activities, but was not due to his active service.  

The Veteran submitted a reserve service record which reflects that he was placed on a limited physical activity profile in February 2009 because of left knee pain.  The Veteran submitted a set of orders showing that he had been ordered to active duty for training (ACDUTRA) at the time of the left knee pain and limited physical activity profile.  The Veteran also submitted evidence that he twisted his left knee in December 2009 while performing assigned reserve duties.  This evidence is unfavorable to the claim for service connection for a right knee injury or right knee disorder because the evidence shows that the Veteran reported that only the left knee was injured or was painful.  It would be adverse to the Veteran's interest to fail to report right knee injury or right knee pain, if injury or pain were present at the time of left knee treatment.  The facts establish that the Veteran's report of history, which the examiner who conducted the 2011 VA examination interpreted as a report of arthralgia of both knees since 2004, and injury to the knees in 2009, is not accurate, and that report is contradicted by other evidence and statements submitted by the Veteran.  

March 2011 VA examination resulted in a conclusion that the Veteran had bilateral knee strain, but no degenerative disease of the right knee on radiologic examination.  The Veteran reported to the examiner that there was "no right knee issue."  The examiner again concluded that the Veteran's current right knee strain was not caused by, related to, or aggravated by his military service.  

After the Veteran submitted the evidence reflecting left knee injury and left knee pain during periods of reserve service duty in 2009, the Veteran, through his representative, requested another VA examination.  In February 2012, the VA examination determined that left knee strain, as distinguished from a right knee disorder, was incurred in service.  This opinion is unfavorable to the claim, because the examiner distinguishes the onset of a left knee disorder from the date of onset and diagnosis of a right knee disorder.  

The only evidence favorable to the claim is the Veteran's own contention that a current right knee disorder began in service.  The preponderance of the evidence establishes that the Veteran does not have arthritis or other degenerative disease of the right knee.  Medical evidence establishes that right knee strain is present.  However, that evidence is unfavorable to the claim for service connection for a right knee disorder, since each VA examination report states that the Veteran's right knee strain is not related to or aggravated by active service.  The current right knee disorder was not noted during active or reserve service, and the medical evidence establishes that current right knee strain did not result from an injury during reserve service.  

The record also establishes that the Veteran does not contend that he incurred a right knee injury during any period of reserve service, but, rather, contends that his current right knee disorder arises from his activities in service, including wearing body armor.  As the medical evidence establishes that current right knee strain did not arise from any incident or activities during active service, the medical evidence is unfavorable to the claim on this basis.  

The criteria for service connection for arthritis are not met, since the current medical evidence establishes that arthritis is not present, and this medical evidence also establishes that arthritis was not present within an applicable presumptive period.  Right knee strain is not a chronic disease, and the medical evidence that right knee strain was not present in service, was not diagnosed until several years after the Veteran's separation from active service, and is not a result of or aggravated by his active or reserve service.  

The preponderance of the evidence is against the claim under each applicable theory of legal entitlement.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim must be denied.


ORDER

The appeal for service connection for a right knee disorder is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


